COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


UNINSURED EMPLOYER’S FUND
                                                                MEMORANDUM OPINION *
v.     Record No. 0683-10-3                                         PER CURIAM
                                                                   AUGUST 10, 2010
DAVID SCOTT RIGGS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (John R. Sigmond; Penn, Stuart & Eskridge, on brief), for appellant.

                 No brief for appellee.


       The Uninsured Employer’s Fund (hereinafter referred to as the Fund) appeals a decision

of the Workers’ Compensation Commission awarding David Scott Riggs (claimant) temporary

total disability. The Fund contends the commission erred in finding the claimant demonstrated

he was totally disabled from October 11, 2008 through March 29, 2009.

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Riggs v. Boston’s Essential Cuts Tree Service, VWC File No. VA010-0242-2200

(Mar. 2, 2010). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.